Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                    Claim Rejections - 35 USC § 103
2.          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.         Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimcy et al. (US 20040054248).
             Regarding claims 1 and 24, kimchy disclose navigating to a target in body (Kimchy, Abstract, Fig. 1, paragraphs,0073 and 0076, Kimchy in paragraph 0073, disclose a radioactive emission probe in communication with position tracking system and  the use thereof in variety of  medical imaging procedure and paragraph 0076 Kimchy disclose functional imaging or the use of radio active material to tag physiology active tissue within the body a patient for determining the tissue localization and demarcation by demarcation of probe and also note: paragraph 0096-0098. This obviously corresponds to navigating to a target in a body)     
             (a) acquiring a nuclear medicine (NM) image of a part of the body (Kimchy, Figs. 9 and 12 paragraph 0147, Imaging system include single photon emission computed tomography (SPECT). SPECT obviously correspond to acquiring a nuclear medicine (NM) image);
             (b) collecting probe NM data from an intrabody probe (Kimchy, Abstract, Fig. 1, paragraphs,0073 and 0076, Kimchy in paragraph 0073, disclose a radioactive emission probe in communication with position tracking system and  the use thereof in variety of  medical imaging procedure and paragraph 0076 Kimchy disclose functional imaging or the use of radioactive material to tag physiology active tissue within the body a patient for determining the tissue localization and demarcation by demarcation probe and also note: paragraph 0096-0098. This obviously corresponds to collecting probe NM data from an intrabody probe);
             (c) automatically correlating  image and  probe NM data to obtain correlated data reflecting a match between structures in said image and structures in the body portion of which said probe NM data is collected (Kimchy,,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate, and paragraph 0168 and Fig. 21, shows image reconstruction system produces a combined made of image coming from medical imaging system (SPECT) with peak radiation  location  from processing unit  together of therapeutic location  such as biopsy need (probe) to better asses relative position of probe and medical imaging system. This obviously corresponds to automatically correlating image and probe NM data to obtain correlated data reflecting a match between structures in said image and structures in the body portion of which said probe NM data is collected i.e. Kimichy is correlating by registration of probe and image of structure (coordinates)); and
              (d) automatically extracting location information of said intrabody probe relative to said target based on said correlated data (Kimchy,,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate, and paragraph 0168 and Fig. 21, shows image reconstruction system produces a combined made of image coming from medical imaging system (SPECT) with peak radiation  location  from processing unit  together of therapeutic location  such as biopsy need (probe) to better asses relative position of probe and medical imaging system. This obviously corresponds to automatically correlating image and probe NM data to obtain correlated data reflecting a match between structures in said image and structures in the body portion of which said probe NM data is collected).
           Therefore it would have been obvious  to one having ordinary skill before  the time the invention was made to navigate target in a body of a patient, to acquire a nuclear medicine image of a part of a  body, collect probe NM data from an intrabody probe, automatically correlate  image and  probe NM data to obtain correlated data reflecting a match between structures in said image and structures in the body portion of which said probe NM data and automatically extracting location information of intrabody probe relative to said target based on  correlated data because such a procedure provide minimally invasive surgical procedure for a patient such as stated by Kimchy in paragraphs 0002-0003. 
           Regarding claim 2, Kimchy disclose collecting comprises collecting when contacting a boundary of a lumen by probe (Kimchy disclose in paragraph 0317 collecting data include from blood vessel and paragraph 0118 disclose collecting data from artery wall [lumen]).
         Regarding claim 3, Kimchy disclose using probe NM data to generate a 3D map of position of at least part of a boundary of said lumen and defining a boundary location (paragraphs 0146 position tracking system enables radiation prole to freely san in three dimension over the area of interest,  paragraph 0076 Kimchy disclose functional imaging or the use of radioactive material to tag physiology active tissue within the body a patient for determining the tissue localization (three-dimensional) and demarcation by demarcation probe and also note: paragraph 0096-0098 and Kimchy in paragraph 0317 collecting data include from blood vessel and 0118 disclose collecting data from artery wall [lumen]. Therefore it is obvious Kimchy disclose using probe NM data to generate a 3D map of position of at least part of a boundary of said lumen and defining a boundary location) and
           using said boundary location as a constraint during reconstruction of probe NM data of  body portion (Kimchy paragraph 0018 disclose collecting position data from artery wall, paragraphs 0146 position tracking system enables radiation prole to freely san in three dimension over the area of interest (artery wall) and paragraph 0168 disclose reconstruction image using position data therefore it is obvious that Kimchy disclose  using boundary location as a constraint during reconstruction of probe NM data of said body portion ).
              Regarding claim 4 Kimchy disclose using constrain assuming emission cannot came from lumen (Kimchy paragraphs 0018 & 0146 (artery wall) and note: Abstract and paragraph 0076 emission comes emission probe. Therefore it would be obvious in the system of Kimchy to  use constrain assuming emission cannot came from lumen because it comes from emission probe).
         Reging claim 5 Kimchy disclose extracting comprise using NM data as a constrain on probe location (Fig. 12 and paragraphs 0148 & 0168 and paragraph 0076 Kimchy disclose functional imaging or the use of radioactive material to tag physiology active tissue within the body a patient for determining the tissue localization (three-dimensional) and demarcation by demarcation probe. Therefore it is obvious in the system of Kimchy  to extraction comprise using NM data as a constrain on probe location).
         Regarding claim 6  Kimchy disclose reconstructing in localaity of a position of the probe when collecting probe data ( Kimchy,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate, and paragraph 0168 and Fig. 21, shows image reconstruction system produces a combined image made of image coming from medical imaging system (SPECT) with peak radiation  location  from processing unit  together of therapeutic location  such as biopsy need (probe) to better asses relative position of probe and medical imaging system. This obviously corresponds to reconstructing in localaity of a position of the probe when collecting probe data). 
           Regarding claim 7 Kimchy disclose reconstructing an image using probe NM data (Kimchy,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate, and paragraph 0168 and Fig. 21, shows image reconstruction system produces a combined image made of image coming from medical imaging system (SPECT) with peak radiation  location  from processing unit  together of therapeutic location  such as biopsy needle (probe) to better asses relative position of probe and medical imaging system).
         Regarding claim 8 Kimchy disclose reconstructing a local NM image from said location information and said probe NM data (Kimchy,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate, and paragraph 0168 and Fig. 21, shows image reconstruction system produces a combined image made of image coming from medical imaging system (SPECT) with peak radiation  location  from processing unit  together of therapeutic location  such as biopsy need (probe) . This obviously corresponds to reconstructing a local NM image from said location information and said probe NM data).
         Regarding claim 9, Kimchy disclose  co-registering said location information of said intrabody probe to said NM image (Kimchy,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate, and paragraph 0168 and Fig. 21, shows image reconstruction system produces a combined image made of image coming from medical imaging system (SPECT) with peak radiation  location  from processing unit  together of therapeutic location  such as biopsy need (probe) . This obviously corresponds to reconstructing a local NM image from said location information and said probe NM data).
             Regarding claim 10 Kimchy disclose . probe is a catheter, said lumen is in the heart and one or both of said NM data and probe NM data comprises emissions from mIBG (Kimchy paragraph 0125-0127 disclose catheter and nuclear radiation sensor and  paragraph 0317 The radioactivity detector can be mounted on a catheter that is entered through the blood vessels to the heart to evaluate ischemia from within the heart in order to guide ablation probes or another type of treatment to the appropriate location within the heart and Fig 1 and paragraphs 0073 & 0076,  Figs 9 , 12 & paragraph 0147 .      show radioactive emission. However, Kimchy has not explicitly shown emission MIBG   radio active or nuclear emission is well known in the art such as shown by Schwartz (US 20130123773) in paragraph 0009 [MIBG]. Therefore, it would be obvious to radio- active of Kimchy with MIBG radio emission of Schwartz).

        Regarding claim 11 Kimchy disclose correlating comprise comprises correlating comprise correlation with an expected set of measurements calculated using NM data (Kimchy,,  paragraph 0149-0150, & Fig. 12 show registering three- dimension coordinate system of medical imaging system (SPECT paragraph 0147) and radiation probe position coordinate. Th obviously corresponds to correlating comprise comprises correlating comprise correlation with an expected set of measurements calculated using NM data). 
       Regarding claim 12 Kimchy disclose extracting location information comprises verifying a position of said probe. (Kimchy, Abstract, Fig. 1, paragraphs,0073 and 0076, Kimchy in paragraph 0073, disclose a radioactive emission probe in communication with position tracking system and  the use thereof in variety of  medical imaging procedure and paragraph 0076 Kimchy disclose functional imaging or the use of radioactive material to tag physiology active tissue within the body a patient for determining the tissue localization and demarcation by demarcation probe and also note: paragraph 0096-0098. The position tracking sensor would obviously would obviously comprise extracting location information comprises verifying a position of probe).
             Regarding claim 13 Kimchy disclose extracting location information comprises selecting between alternative posited positions of said probe (Kimhcy paragraph 0146 enable Position tracking system enable radiation probe to freely scan back and forth in three dimension over area of interest. This back and forth scan of the area of interest by the probe would obviously corresponds to extracting location information comprises selecting between alternative posited positions of  probe).
         Regarding claim 14, Kimchy disclose extracting location information comprises determining a position of probe (Abstract, Fig. 1, paragraphs,0073 and 0076, Kimchy in paragraph 0073, disclose a radioactive emission probe in communication with position tracking system and  the use thereof in variety of  medical imaging procedure and paragraph 0076 Kimchy disclose functional imaging or the use of radioactive material to tag physiology active tissue within the body a patient for determining the tissue localization and demarcation by demarcation probe). 
        Regarding claim 15 Kimhcy disclose extracting location information comprises determining a plurality of, but fewer than 5, alternative positions of  probe .(Fig. 21 paragraph 0057 disclose probe position detection and detecting peak radiation   position and probe include position detection, Kimhcy paragraph 0146 disclose position tracking system enable radiation probe to freely scan back and forth in three dimension over area of interest.  To detect the of peak radiation technician may be able to limit probe back and forth scanning in the interest area fewer than 5).
        Regarding claim 16 Kimchy disclose extracting location information comprise determining a proximity to hot (Fig. 21 and paragraph 0057 detecting peak radiation position and probe position which Fig. 21 shows proximity to peak radiation). 
          Regarding claim 17 Kimchy disclose combining extracted information with with position provided by a position sensing system (Fig 21, 0057, 0096 and 0168).
        Regarding claim 18 Kimchy disclose combining comprises providing a functional correlation using said NM data to a physical position indicated by said positioning data (Fig 21 and paragraphs 0057 and 0096 Fig. 21 shows image reconstruction which produces a combined image made up of medical image the position of the peak radiation location and location of probe).
         Regarding claim 19 and Kimchy has disclose probe with omni-direction probe (Figs 12 and 21 and paragraphs 0125 and 0146 ). Kimchcy has not explicitly disclose collecting comprises collecting data with a substantially omni-directional sensor, with a directional sensitivity that is within a factor of 1:2 over all directions. However it would be obvious to try and use the data collection probe off the shelf with a substantially omni-directional sensor, with a directional sensitivity that is within a factor of 1:2 over all directions.
         Regarding claim 20 Kimchy disclose collecting comprises moving said probe to collect a non-scalar indication of NM data (Kimchy paragraph 0080 and 0096).
         Regarding claim 21 Kimchy has disclose data collection with probe and sensor (Figs 12 and 21 and paragraphs 0125 and 0146).  Kimchy has not explicitly disclose collecting comprises collecting data with an asymmetric sensor, with a directional sensitivity that is within a factor more than 1:2 for at least 1% of a field of view.  However it would be obvious obtain off the shelf data collection probe/sensor  with specification of an asymmetric sensor, with a directional sensitivity that is within a factor more than 1:2 for at least 1% of a field of view.
        Regarding claim 22 Kimichy disclose collecting comprises moving and/or rotating said probe to collect additional NM data for use in correlating (Kimchy Figs. 12 & 21 and paragraphs 0146-0147 and 0168).
         Regarding claim 23 Kimchy disclose correlating comprise based on a amplitude of peak in NM data (Figs 12 & 21 and paragraphs 0057, 0150 & 0168). 
         Regarding claim 25 Kimchy disclose system comprise a catheter with radiation sensor (Kimchy paragraph 0125-0127 disclose catheter and radiation sensor, paragraph 0317 The radioactivity detector can be mounted on a catheter that is entered through the blood vessels to the heart to evaluate ischemia from within the heart in order to guide ablation probes or another type of treatment to the appropriate location within the heart).         
                          Communication
4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667      
                                                                                                                                                                                                  


 August 25, 2022